   4:20-cr-03123-JMG-CRZ Doc # 29 Filed: 12/28/20 Page 1 of 2 - Page ID # 47




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3123

      vs.
                                                             ORDER
MALIK AKEEM JONES,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
28), because Defendant is awaiting discovery from the government and needs to
review that discovery before deciding if pretrial motions should be filed. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant’s motion to continue, (Filing No. 28), is granted.

      2)    Pretrial motions and briefs shall be filed on or before March 5, 2021.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1,
            United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on April
            12, 2021, or as soon thereafter as the case may be called, for a
            duration of five (5) trial days. Jury selection will be held at
            commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and March 5, 2021 shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
4:20-cr-03123-JMG-CRZ Doc # 29 Filed: 12/28/20 Page 2 of 2 - Page ID # 48




         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.


   Dated this 28th day of December, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
